 1                                UNITED STATES DISTRICT COURT

 2                               DISTRICT OF NEVADA
     ______________________________________
 3                                         )
     Wade Alan Knight,                     )
 4                                         )
                   Plaintiff,              )
                                           )      3:19-cv-00165-RCJ-WGC
 5
                                           )
           vs.
                                           )
 6                                         )              ORDER
     County of Elko, et al.,               )
 7                                         )
                   Defendants.             )
 8                                         )

 9           Plaintiff twice requests this Court to appoint counsel for his case where he attempts to bring

10   causes of action against his public defender and Elko County under 42 U.S.C. § 1983. 1 However,

11   the Court dismissed the case without prejudice in its Screening Order (ECF No. 5) holding that

12   Plaintiff failed to state any viable claim.

13           A district court has the discretion under 28 U.S.C. § 1915(e)(1) to designate counsel to

14   represent an indigent civil litigant in exceptional circumstances. See Wilborn v. Escalderon, 789

15   F.2d 1328, 1331 (9th Cir. 1986). Here, there are not exceptional circumstances requiring the

16   appointment of counsel. The Court will not appoint counsel in this closed case because there does

17   not appear to be any likelihood of success on the merits.

18   ///

19   ///

20   ///

21   ///

22   ///

23

24   1 One of these requests is in the form of a letter. The Court’s local rules generally prohibit filing
     letters to the Court. LR IA-7-1. Accordingly, the Court strikes the letter.

                                                   1 of 2
 1                                                Conclusion

 2           IT IS HEREBY ORDERED that Plaintiff’s Letter Requesting Appointment of Counsel

 3   (ECF No. 9) is STRICKEN.

 4           IT IS FURTHER ORDERED that Plaintiff’s Motion for Appointment of Counsel (ECF

 5   No. 10) is DENIED.

 6           IT IS SO ORDERED.

 7   DATED:  This20th
     Dated this   7th day
                       dayofofOctober, 2019.
                               September  2019.

 8

 9                                                 _____________________________________
                                                             ROBERT C. JONES
10                                                        United States District Judge

11

12

13

14

15

16

17

18

19

20

21

22

23

24

                                                   2 of 2
